          Case 3:20-cv-08123-JJT Document 23-2 Filed 07/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF ARIZONA

 8
 9   Brian Erskine,                                    No. 3:20-CV-08123-PCT-JJT
                            Plaintiff,
10           v.                                        ORDER EXTENDING TIME TO FILE
11                                                     REPLY IN SUPPORT OF
                                                       DEFENDANT'S MOTION TO
     Forrest Fenn,                                     DISMISS PLAINTIFF'S COMPLAINT
12                          Defendant.                 FOR LACK OF PERSONAL
13                                                     JURISDICTION

14                                                     (First Request)

15
16
17               Pursuant to the Unopposed Motion filed by Defendant Forrest Fenn, it is hereby
18   ordered extending the time by which Mr. Fenn may file and serve a Reply in support of his
19   pending Motion to Dismiss Complaint for Lack of Personal Jurisdiction [Doc 15] through

20 and until August 24, 2020.
21
22
23
24
25
26
27
28   [2786650]
